Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Referring to claims 1-8, the prior art searched and of record neither anticipates nor suggests in the claimed combinations, flattening a first portion an object surface through projection onto a two-dimensional plane to obtain a flattened pattern and orienting the flattened pattern to maintain a continuity with a second portion of the object surface. 
Referring to claims 9-13, the prior art searched and of record neither anticipates nor suggests in the claimed combinations, determining a first and second discrete surface that share an edge, generating a first and second spatial pattern by mapping a first and second portion of an object-design respectively to the first and second discrete surface oriented to maintain continuity of the object-design across the edge, generating a first and second flattened pattern by projecting the first and second spatial pattern into a two-dimensional plane, printing the first and second flattened pattern on a first region on a first and second material sheet respectively designated for the first and second discrete surface, and generating a cover that maintains the continuity by joining the first and second regions along the edge.
Referring to claims 14-20, the prior art searched and of record neither anticipates nor suggests in the claimed combinations, generating a flattened pattern by projecting the spatial pattern into a two-dimensional plane and determining an orientation for the flattened pattern that maintains continuity of an object-design over multiple discrete surfaces of the object.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Rogers whose telephone number is 571-272-7467.  The examiner can normally be reached on 8 am to 7 pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached at 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Scott A Rogers/
Primary Examiner, Art Unit 2672
04 December 2021